Citation Nr: 0624622	
Decision Date: 08/14/06    Archive Date: 08/24/06	

DOCKET NO.  04-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1978.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.  


FINDING OF FACT

There is no competent evidence indicating that the veteran 
has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in January 2003.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since there is no competent evidence indicating that 
the veteran has the disorder in question, and this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal.  

The veteran contends that he has PTSD as a result of 
stressful events he was exposed to while serving in Korea.  
The veteran has reported that while his memory is not good 
with respect to time or the names of individuals, he 
indicated that when he was in Korea he was fired upon when he 
was training in the demilitarized zone.  He further stated 
that his military occupational specialty was in motor 
transportation and that he was on a gun battery.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for PTSD requires a medical 
diagnosis of the disorder; credible supporting evidence that 
the claimed inservice stressful events actually occurred; and 
a link, as established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

This appeal is denied on the basis that the veteran is not 
diagnosed by competent medical evidence to have PTSD.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

A review of the service medical records discloses no evidence 
of complaints, treatment or diagnosis of any psychiatric 
disorder during service.  A physical examination performed in 
September 1978 in connection with the veteran's separation 
from service shows no psychiatric diagnosis and on the Report 
of Medical History portion of the examination the veteran 
denied frequent trouble sleeping; depression or excessive 
worry; loss of memory or amnesia; and nervous trouble of any 
sort.

Further review discloses that while VA medical records show 
complaints and treatment for psychiatric symptomatology, 
those records contained absolutely no diagnosis or suggestion 
of a diagnosis of PTSD.  Rather, those records show diagnoses 
that included situational stress/depression; a mood disorder-
depressed, secondary to medical conditions; major depression 
and marijuana abuse; and dysthymia and cannabis abuse.  An 
April 2003 statement from a VA health care provider indicated 
that the veteran received his medical treatment from the VA 
and that his psychiatric diagnosis was of a mood disorder-
depressed secondary to medical condition.  None of the 
medical evidence is otherwise suggestive of PTSD, or of any 
linkage of any psychiatric symptoms to the veteran's military 
service.

Based on this record, the Board finds that service connection 
for PTSD is not warranted since there is no medical evidence 
that shows the veteran has been diagnosed as having PTSD.  
Although the veteran maintains that he has the disorder, his 
theory regarding this linkage is not competent medical 
evidence.  It is well-established that laypersons, such as 
the veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 
 
Therefore, the medical evidence is against the claim.  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating that he currently had PTSD and medical 
evidence demonstrating a nexus or relationship between that 
disorder and service by way of correspondence from the RO to 
him, but he did not do so.  Indeed, in a statement from the 
veteran received in February 2003, he stated that he had no 
medical proof of his condition other than the VA treatment 
records, records that do not contain a diagnosis of PTSD.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5103(a), and the veteran was clearly advised of 
the need to submit medical evidence of a current disability 
and a relationship between a current disability and service.  

Accordingly, the Board concludes that service connection for 
PTSD is not established in the absence of competent medical 
evidence demonstrating the presence of that disability and 
competent medical evidence demonstrating a relationship 
between that disorder and service.




ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


